Citation Nr: 1640202	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain.

2.  Entitlement to a compensable initial rating for eczema.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for chronic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to October 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2016.  A transcript of that hearing is of record.  

The issues of entitlement to an initial rating in excess of 10 percent for low back strain, entitlement to a compensable initial rating for eczema, and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT


On the record at his July 15, 2016 hearing, the Veteran withdrew his appeal for entitlement to service connection for chronic headaches.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for chronic headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal as to entitlement to service connection for headaches on the record at his July 2016 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the matter and it is dismissed.  


ORDER

The appeal for entitlement to service connection for chronic headaches is dismissed.  


REMAND

As to entitlement to a higher initial rating for low back strain, the Board observes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Unfortunately, the VA examination reports, including the examination from September 2016, do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above. 

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v.  Brown, 6 Vet. App. 377, 381  (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. 
§ 3.326(a).

The most recent VA examination as to the Veteran's eczema was conducted in August 2011.  The Veteran testified in his hearing that his eczema has worsened since the examination, and stated that he had blisters and rashes on his hands feet, elbows, legs, and neck, as well as scarring on his feet, inner elbows, and the back of the legs, and that his eczema now required the use of steroid cream.  He stated that he experienced recurrences twice a week, and that at no time was his skin completely clear.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected eczema.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information).  

The August 2011 examination is inadequate as to the Veteran's left knee disability claim.  The examination report noted several observations regarding the left knee, but did not offer a diagnosis, nor did it explicitly find that the left knee was healthy.  Additionally, a December 2012 treatment note found bilateral knee pain as well as crepitus in the left knee, which is indicative of a potential left knee disability.  Upon remand, a VA examination should be scheduled as to the left knee to determine whether the Veteran has a left knee disability, and if so, whether that disability is caused by service, or caused or aggravated by the Veteran's other service-connected disabilities of the lower extremities.  

The claims folder should also be updated to include VA treatment records compiled since September 19, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Oklahoma City VA Health Care System, and all associated outpatient clinics, including the Lawton/Fort Sill VA Clinic, dated from September 19, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination as to his eczema.  After reviewing the claims file and performing any necessary tests, the examiner is to provide the following:

Determine the current nature and severity of the Veteran's eczema.  The examiner should address the total body area and total exposed body area affected by the eczema.  The examiner should also record whether systemic therapy such as corticosteroids, including topical corticosteroids, is required to treat the eczema, and the frequency of use during the past 12-month period.  The examiner is asked to address any scars related to the eczema.  

3.  Schedule the Veteran for a VA examination as to his low back and left knee.  After reviewing the claims file and performing any necessary tests, the examiner is to provide the following:

(i) Determine the current nature and severity of the Veteran's low back strain.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

The VA examiner's opinion should address whether the Veteran's functional ability is limited during flare-ups or when the lumbar spine is used repeatedly over a  period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

(ii) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left knee disability that is caused by or otherwise etiologically related to service.  The examiner is advised that the Veteran is competent to relate that he has experienced knee pain since service.  

(iii) If the examiner finds that the Veteran has a left knee disability but that it is not etiologically related to service, he or she must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that he has a left knee disability that is caused or aggravated (worsened beyond the natural progression) by his service-connected pes planus, right knee sprain, right ankle sprain, left ankle sprain, left lower extremity radiculopathy, and/or right lower extremity radiculopathy.

Any opinion offered must be supported by a complete rationale.  

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


